United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0106
Issued: April 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 25, 2016 appellant filed a timely appeal from an April 28, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its April 28, 2016 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision
and therefore this additional evidence cannot be considered on appeal. 20 C.F.R. § 510.2(c)(1); Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On March 1, 2016 appellant, then a 53-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that at 3:55 p.m., on January 11, 2016, she fell on an entry step while
carrying a heavy package into a building and hit her head on the wall. She indicated that the
injury occurred at 448 Washington Road, first floor. Appellant reported sustaining a cut on the
top of her head which required two stitches. She first received medical care on January 11, 2016
and notified her supervisor on March 10, 2016. Appellant did not stop work following her
injury. On the reverse side of the form, appellant’s supervisor controverted the claim noting that
the injury was reported more than 30 days after the incident occurred.
By letter dated March 17, 2016, OWCP informed appellant that the evidence of record
was insufficient to support her claim. It informed her that the evidence was insufficient to
establish that she actually experienced the incident or employment factor alleged to have caused
injury, that there was no diagnosis of any condition, nor was there a physician’s opinion as to the
cause of her injury. Appellant was advised of the factual and medical evidence needed to
support her claim and was afforded 30 days to submit the necessary evidence. OWCP also
provided a questionnaire for completion and requested that she submit a response in order to
substantiate the factual basis of her claim. Appellant did not respond or complete the
development questionnaire.
In support of her claim, appellant submitted a January 11, 2016 Raritan Bay Medical
Center Emergency Department report documenting her treatment on that date. No history of
injury was related in this report. Laceration of the scalp was diagnosed. The report noted that
appellant was treated for a single repair laceration by Dr. Santiago Muzones, Board-certified in
internal medicine. Additionally, discharge instructions were provided for staple removal.
By decision dated April 28, 2016, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that the January 11, 2016 employment incident occurred as
alleged. It noted that she failed to respond to the questionnaire that was sent with the March 17,
2016 development letter. OWCP concluded that appellant failed to establish an injury in the
performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4

3

Gary J. Watling, 52 ECAB 278 (2001).

4

Michael E. Smith, 50 ECAB 313 (1999).

2

In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
When an employee claims that he or she sustained an injury in the performance of duty
the employee must submit sufficient evidence to establish that she experienced a specific event,
incident, or exposure occurring at the time, place, and in the manner alleged. She must also
establish that such event, incident, or exposure caused an injury.6 Once the employee establishes
that she sustained an injury in the performance of duty, she has the burden of proof to establish
that any subsequent medical condition or disability for work, for which she claims compensation
is causally related to the accepted injury.7
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and her subsequent course of action. In determining whether a case has been
established, such circumstances as late notification of injury, lack of confirmation of injury, and
failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on the
employee’s statements. The employee has not met her burden of proof when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.8
ANALYSIS
The Board finds that appellant failed to establish that she sustained a scalp laceration on
January 11, 2016 at the time, place, and in the manner alleged.9 Appellant has therefore not
established an injury in the performance of duty.
Appellant must establish all of the elements of her claim in order to prevail. She has
provided insufficient detail to establish that a traumatic incident occurred as alleged.10 On her
claim form, appellant alleged that she sustained a cut on her head when she fell on an entry step
while carrying a heavy package and hit her head on a wall. She did provide the time and place of
the alleged injury. The Board notes however that appellant’s description of the traumatic
5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams,
41 ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
7

Supra note 3.

8

Betty J. Smith, 54 ECAB 174 (2002).

9

J.L., Docket No. 16-1114 (issued October 25, 2016).

10

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

incident is vague and fails to provide any specific detail to determine the manner in which she
sustained her injury. Appellant’s description did not relate with specificity the circumstances of
the injury, or identify the actual cause.11 She provided no explanation as to why she fell, for
example if she tripped, slipped, or fell due to weakness of a lower extremity. While appellant
sought medical treatment on January 11, 2016 at the Raritan Bay Medical Center Emergency
Department, this report is also insufficient to establish fact of injury. This medical report did not
relate a history of injury. Therefore, while this document has some connection to appellant’s
claim, it is of limited probative value as it offers no further evidence that the incident occurred as
alleged.12 Appellant’s supervisor controverted the claim indicating that appellant failed to report
the incident for more than 30 days after the alleged January 11, 2016 date of injury.
Appellant was provided an opportunity to establish how her alleged injury occurred on
January 11, 2016. By letter dated March 17, 2016, OWCP requested she describe the factual
circumstances of her injury and provided her with a questionnaire for completion. Appellant did
not respond to the questionnaire and failed to provide a narrative statement detailing the
traumatic incident. The only explanation provided pertaining to the January 11, 2016 traumatic
incident was the generalized and vague statement noted in her Form CA-1. By failing to
describe the employment incident and circumstances surrounding her alleged injury, appellant
has not established that the traumatic injury occurred as alleged.13
On appeal, appellant argues that her January 11, 2016 injury was work related and
described the details surrounding the alleged employment incident. As previously noted, the
Board does not have jurisdiction over the merits of the claim.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury in
the performance of duty on January 11, 2016.

11

T.N., Docket No. 16-1099 (issued December 16, 2016).

12

David J. McDonald, 50 ECAB 185 (1990).

13

P.T., Docket No. 14-598 (issued August 5, 2014).

4

ORDER
IT IS HEREBY ORDERED THAT the April 28, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 20, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

